Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Community Medical Lab, LLC,
Petitioner,
v.
Centers for Medicare and Medicaid Services.
Docket No. C-12-646
Decision No. CR2635

Date: October 2, 2012

DECISION

TrailBlazer Health Enterprises (TrailBlazer), an administrative contractor acting on
behalf of the Centers for Medicare and Medicaid Services (CMS), found Petitioner not to
be operational and denied Petitioner’s application for enrollment as a supplier in the
Medicare program. Petitioner appealed. For the reasons stated below, | affirm the
determination to deny Petitioner’s application for enrollment.

I. Background and Procedural History

In May 2011, TrailBlazer received Petitioner’s application (Form CMS-855B) for
enrollment in the Medicare program as an independent clinical laboratory. CMS Exhibits
(CMS Exs.) 1; 2, at 3; 9. Petitioner is a “one-man operation” in which its owner, Claxton
Arthur, is “frequently in the field” drawing blood from patients at their homes; Mr.
Arthur then returns to the laboratory to analyze the blood samples. Request for Hearing
(RH) at 1; Petitioner’s Brief (P. Br.) at 3; CMS Exs. 5, at 1; 7, at 64.

Trailblazer attempted to conduct a site visit of the business location identified in
Petitioner’s enrollment application (5200 West Loop South, Suite 204, Bellaire, Texas
77401) at 9:10 a.m. on October 19, 2011, to determine if Petitioner was operational.
CMS Ex. 3, at 1. However, the inspector documented that she could not complete the
visit because the name on the business at Petitioner’s address was Bridal Connection
Mall (Mall); the exterior signage indicated that the hours of operation were 11:00 a.m. to
7:00 p.m.; and the facility appeared not to be operational. CMS Ex. 3, at 1. In its
November 3, 2011 initial determination, TrailBlazer denied Petitioner’s application to
enroll in the Medicare program pursuant to 42 C.F.R. § 424.530(a)(5)(i) or (ii), because
Petitioner failed a site survey. CMS Ex. 4, at 1.

Petitioner, through Mr. Arthur, filed a timely request for reconsideration of TrailBlazer’s
denial of enrollment. CMS Ex. 5, at 1. Petitioner contested TrailBlazer’s finding that
Petitioner was not operational by asserting that it was one of a variety of small businesses
in the Mall and that Mr. Arthur observed TrailBlazer’s inspector arrive in the parking lot
of the Mall on October 19, 2011, and then drive away without coming inside the building
or finding its office. CMS Ex. 5, at 1. In addition to filing a request for reconsideration,
Petitioner filed another enrollment application (Form CMS-855B). CMS Ex. 7.

On March 5, 2012, at 2:00 p.m., TrailBlazer attempted to conduct another site visit at
Petitioner’s location. CMS Ex. 8, at 1. The inspector documented that Petitioner was not
open for business and did not appear to be operational. Further, the inspector indicated
that Petitioner did not appear to have: employees present; signs of customer activity
present; and inventory. CMS Ex. 8, at 1. Further, Petitioner’s sign at the entrance to its
office does not indicate Petitioner’s hours of operation. CMS Ex. 8, at 2. On April 5,
2012, TrailBlazer issued an unfavorable reconsideration determination noting that
Petitioner failed site surveys on October 19, 2011, and March 5, 2012. CMS Ex. 9.

Petitioner timely filed a request for a hearing with the Departmental Appeals Board, Civil
Remedies Division. In response to my May 9, 2012 Acknowledgment and Pre-hearing
Order (Pre-hearing Order), CMS filed a pre-hearing brief (CMS Br.), nine proposed
exhibits, and a witness list. Petitioner filed a brief on June 27, 2012, but did not file any
exhibits or object to CMS’s exhibits. In the absence of an objection, I admit CMS Exs. 1
through 9 into the record.'

The Pre-hearing Order advised the parties that they must submit written direct testimony
for each proposed witness and that an in-person hearing would only be necessary if the
opposing party requested an opportunity to cross-examine a witness. Pre-hearing Order
49 8, 9, 11; Vandalia Park, DAB No. 1940 (2004); Pacific Regency Arvin, DAB No.
1823, at 8 (2002) (holding that the use of written direct-testimony for witnesses is
permissible so long as the opposing party has the opportunity to cross-examine those

' Petitioner submitted two documents with its request for hearing. CMS also submitted
these documents and they have been admitted into the record. See CMS Ex. 7, at 6, 20.
witnesses). Petitioner did not offer any witnesses that CMS could request to cross-
examine. Although CMS submitted a witness list, Petitioner did not request to cross-
examine those witnesses.” See Pre-hearing Order 10. Consequently, I will not hold an
in-person hearing in this matter. See Kate E. Paylo, D.O., DAB CR2232, at 9 (2010).
Accordingly, the record is closed and I will evaluate the documentary evidence admitted
into the record. See Pre-hearing Order 4 11, 12.

II. Discussion

Petitioner is a supplier for purposes of the Social Security Act (Act) and the regulations.
See 42 U.S.C. §§ 1395x(d), 1395x(u); 42 C.F.R. § 498.2. In order to participate in the
Medicare program as a supplier, individuals and entities must meet certain criteria to
enroll and receive billing privileges. 42 C.F.R. §§ 424.505, 424.510. CMS will enroll a
supplier into the Medicare program only when the supplier “successfully completes the
enrollment process including, if applicable, a State survey and certification or
accreditation process ....” 42 C.F.R. § 424.510(a). During the enrollment process,
CMS may perform on-site reviews to verify the accuracy of a supplier’s enrollment
information, to determine the supplier’s compliance with Medicare enrollment
requirements, and to determine whether the supplier is no longer operational. 42 C.F.R.
§§ 424.510(d)(8), 424.517(a).

A Medicare supplier “must be operational to furnish Medicare covered items or services
before being granted Medicare billing privileges.” 42 C.F.R. § 424.510(d)(6). A
qualified supplier is “operational” when it has a:

qualified physical practice location, is open to the public for the purpose of
providing health care related services, is prepared to submit valid Medicare
claims, and is properly staffed, equipped, and stocked (as applicable based on the
type of facility or organization, provider or supplier specialty, or the services or
items being rendered), to furnish these items or services.

42 C.F.R. § 424.502.

2 CMS’s witness list identifies two witnesses. However, CMS failed to submit written
direct testimony for either witness. Pre-hearing Order §{ 8, 9. Because CMS neither
objected to this requirement nor requested that I waive the requirement, I will not accept
testimony from these witnesses. See Golden Living Center — Frankfort, DAB No. 2296,
at 4 (2009) (noting that the petitioner had not “made any request below to require
particular witnesses to present their direct testimony in person”); The Laurels at Forest
Glenn, DAB No. 2182, at 10 (2008) (noting that a party failed to object to the pre-hearing
order’s direct testimony requirement “‘at the time’). Although CMS submitted a witness
list, CMS also requested that I render a decision on the written record. CMS Br. at 1.
CMS may deny enrollment in the Medicare program where, upon on-site review, CMS
determines that the supplier is not operational or does not meet the enrollment
requirements to furnish Medicare covered items or services. 42 C.F.R. § 424.530(a)(5).

A. Issue

The issue in this case is whether CMS has a legitimate basis to deny Petitioner enrollment
as a supplier in the Medicare program based on a determination that Petitioner was not
operational under 42 C.F.R. § 424.530(a)(5).

B. Findings of Fact, Conclusions of Law, and Analysis*

CMS argues that Petitioner was properly denied enrollment in the Medicare program
because Petitioner was not operational to furnish Medicare covered items or services.
CMS alleges that on two occasions, October 19, 2011, at about 9:10 a.m., and March 5,
2012, at about 2:00 p.m., a TrailBlazer inspector attempted to complete an on-site visit of
Petitioner’s address but was unable to do so because Petitioner was not open. CMS Exs.
3, 8.

Petitioner does not dispute that the surveyors attempted to inspect its premises on these
dates and times. However, Petitioner argues that the October 19, 2011 visit was not
completed because the inspector did not “try hard enough to locate my business.” RH at
1. Further, Petitioner asserts that because his laboratory has only one employee, and Mr.
Arthur provides services for patients in their homes, TrailBlazer needs to schedule any
site visit with Petitioner in advance. RH at 1-2.

1, The March 5, 2012 site visit could not be conducted because Petitioner
was closed.

Petitioner does not dispute that Mr. Arthur was not at its office location at 2:00 p.m. on
March 5, 2012, when TrailBlazer’s inspector attempted a site visit. RH at 1; P. Br. at 3.
CMS submitted the inspector’s report of the attempted visit along with photographs of

the exterior portions of Petitioner’s offices (CMS Ex. 8) and Petitioner did not object to
this evidence or otherwise dispute its authenticity. Therefore, I find that Petitioner was
closed when the inspector attempted to conduct the March 5, 2012 site visit.

2. The March 5, 2012 site visit complied with CMS’s procedures.

Although Petitioner does not dispute that Mr. Arthur was not present when the inspector
appeared for a site visit on March 5, 2012, Petitioner asserts that Mr. Arthur was working

> My findings of fact and conclusions of law are set forth in italics and bold font.
with a TrailBlazer enrollment analyst, Robert Maurer, on completing Petitioner’s
enrollment application and that Mr. Maurer allegedly agreed that an inspector would call
Mr. Arthur before coming to the laboratory for the site visit. P. Br. at 3.

Petitioner offers no documentary or other evidence to support this agreement with Mr.
Maurer. Although the record contains evidence of communication between Mr. Maurer
and Mr. Arthur regarding missing and incomplete documentation on Petitioner’s
November 28, 2011 enrollment application, nowhere in this communication does Mr.
Maurer suggest that the site inspector will contact Petitioner before attempting a site visit.
CMS Ex. 6. To the contrary, Petitioner had been previously informed by TrailBlazer that
site inspectors “will not call — just show up,” a fact acknowledged by Petitioner in a letter
he wrote. CMS Ex. 7, at 60, 64.

The Medicare Program Integrity Manual (MPIM) outlines the policy and procedure for
conducting site visits for suppliers. The manual states that a contractor will conduct a site
visit for independent clinical laboratories “to ensure that the supplier is still in
compliance with CMS’s enrollment requirements,” and the visit will be conducted under
the general site visit procedures for suppliers and providers. MPIM, Ch. 15, §
15.4.2.2(D). Under those procedures, inspectors determine whether the supplier meets
four specified elements. MPIM, Ch. 15, § 15.19.2.2(B). The specific procedures for site
visits require the inspector to conduct the visit on weekdays during a facility’s posted
business hours. MPIM, Ch. 15, § 15.20.1(B). If the facility has no posted business
hours, site visits should occur between 9:00 a.m. and 5:00 p.m. Jd. “If, on the first
attempt the facility is closed but there are no obvious indications the facility is non-
operational, a second attempt on a different day during posted hours of operation should
be made.” Jd.

I find the March 5, 2012 site visit complied with the MPIM. The site inspector arrived on
a weekday between 9 a.m. and 5 p.m., entered the Mall, found Suite 204, and recorded
that the door was locked and that no-one was present or answered the door. CMS Ex. 8,
at 1. There were no posted business hours on the sign on the door. CMS Ex. 8, at 2. The
inspector’s report indicates that: the facility was not open; there were no personnel at the
facility; there were no customers at the facility; and the facility did not appear to be
operational. CMS Ex. 8, at 1. Based on the inspector’s findings, TrailBlazer properly
conducted a site visit and was not required to make a second attempt to inspect
Petitioner’s facility.4 See MPIM, Ch. 15, § 15.20.1(B).

+ CMS’s position is that TrailBlazer attempted to conduct two site visits of Petitioner’s
facility, on October 19, 2011 and March 5, 2012. CMS Br. at 7. However, Petitioner
disputes that the October 19, 2011 site visit was properly attempted. RH at 1. The
inspector’s notes and photographs related to this attempted visit (CMS Ex. 3), and Mr.
Arthur’s observations of the inspector as detailed in his reconsideration request (CMS Ex.
5), request for hearing, and brief, appear consistent. The inspector arrived at the Mall at
3. CMS has a legitimate basis to deny Petitioner enrollment in the
Medicare program because Petitioner was not operational pursuant to
42 CER § 424.530(a)(5).

As indicated previously, a Medicare supplier “must be operational to furnish Medicare
covered items or services before being granted Medicare billing privileges” and CMS
may conduct a site visit to determine whether a supplier is operational. 42 C.F.R.

§ 424.510(d)(6), (8). Under the site visit procedures in the MPIM for determining
whether a facility is operational, an inspector must observe whether: the facility is open;
personnel are at the facility; customers are at the facility (if applicable); and the facility
appears to be operational. MPIM, Ch. 15, § 15.19.2.2(B). Significantly, CMS has
directed its contractors that “[i]f any of the 4 elements . . . are not met, the enrollment
contractor will . .. deny the provider’s enrollment application” because it is not
operational under 42 C.F.R. § 424.530(a)(5)(i) or (ii). Zd. In the present case, the
inspector noted, during the March 5, 2012 site visit, that Petitioner’s facility was closed
and, based on observations from outside of Petitioner’s facility, determined that none of
the four elements were met. CMS Ex. 8, at 1. Consequently, TrailBlazer denied
Petitioner’s application.

Petitioner argues that if an inspector was able to conduct a site visit when he was present,
the inspector would see that Petitioner’s facility is operational. However, Petitioner
acknowledges that Mr. Arthur is Petitioner’s only employee and that Petitioner is
regularly out of the office during the work day because he is in the field. P. Br. at 2-3.
Thus, Petitioner has continually requested advance notice or scheduling of the site visit.
RH at 1-2; P. Br. at 3; CMS Ex. 5, at 1. Petitioner may believe that, because of the
unique nature of its approach to gathering blood samples for testing, it is not required to
have a representative physically present in its laboratory in order to be “operational”
within the meaning of the law. However, to be “operational,” a Medicare supplier must
be “open to the public for the purpose of providing health care related services .. . and
[be] properly staffed . . . to furnish these services.” 42 C.F.R. § 424.502. A supplier
cannot be “open to the public” nor “properly staffed” if a supplier’s business location is
closed and no staff is present to allow a site inspector access to the facility. Even if,
given the nature of its business, Petitioner might not be expected to have a customer

9:10 a.m., and determined that the posted hours of operation for the Mall indicated that it
would not open until 11 a.m. CMS Ex. 3, at 1,5. The inspector only took external
photographs of the Mall. CMS Ex. 3, at 3-5. There is no evidence that the inspector
attempted to enter the Mall and find Petitioner’s suite (CMS Ex. 7, at 60) and Petitioner
asserts that the inspector did not appear at its door. RH at 1; CMS Ex. 5, at 1. Because I
find that TrailBlazer’s March 5, 2012 attempted site visit was sufficient under the
procedures in the MPIM, I do not need to decide whether the October 19, 2011 attempted
site visit complied with those procedures.
presence, CMS still reasonably expects personnel to be present at the premises of that
business. See Suitable Homehealth Care, Inc., DAB CR2488, at 7 (2012).

TrailBlazer complied with CMS’s procedures and applied CMS’s policy to deny the
enrollment application. Although the MPIM is not binding on me, I agree with Suitable
Homehealth Care, Inc. that, based on the need to maintain the integrity of the Medicare
program, CMS’s policies are not unreasonable nor are they are inconsistent with the
regulatory scheme. Jd. Therefore, CMS had a legitimate basis to deny Petitioner’s
application under 42 C.F.R. § 424.530(a)(5).

II. Conclusion

Petitioner was not operational because it was not open and accessible to the site inspector
on March 5, 2012. CMS’s denial of Petitioner’s application to enroll as a supplier in the
Medicare program is affirmed.

/s/
Scott Anderson
Administrative Law Judge
